Name: Commission Regulation (EEC) No 2285/90 of 2 August 1990 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy;  political geography
 Date Published: nan

 3 . 8 . 90 Official Journal of the European Communities No L 205/ 19 COMMISSION REGULATION (EEC) No 2285/90 of 2 August 1990 ' re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Commu ­ nity supervision for imports of certain products origina ­ ting in Yugoslavia (1990)(2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, subject to the ceiling shown, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 6 August to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1990. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2 . 1983, p. 2. O OJ No L 352, 4. 12. 1989, p. 1 . No L 205/20 Official Journal of the European Communities 3 . 8 . 90 ANNEX Order No CN code Description Ceiling(in tonnes) 04.0090 7901 Unwrought zinc :  Zinc, not alloyed : \ 7901 11 00 7901 12 7901 12 10 7901 1230 7901 12 90 7901 20 00   Containing by weight 99,99 % or more of zinc   Containing by weight less than 99,99 % of zinc :    Containing by weight 99,95 % or more but less than 99,99 % of zinc    Containing by weight 98,5 % or more but less than 99,95 % of zinc    Containing by weight 97,5 % or more but less than 98,5 % of zinc  Zinc alloys ' 2717 i